Citation Nr: 9913392	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  97-30 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a fracture of the C2 vertebra, currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a compression fracture of T5-6 with kyphosis at T5-7, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to February 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Portland, Oregon.  

In the veteran's September 1997 substantive appeal to the 
September 1997 Statement of the Case, the veteran appears to 
raise additional claims, including entitlement to service 
connection for a dental disorder and scars.  These issues are 
not before the Board at this time.  See 38 U.S.C.A. § 7105(a) 
(1991).  The RO has not fully adjudicated any other issue and 
the Board may not unilaterally take jurisdiction of any 
additional claims.  The RO should request the veteran to 
clearly indicate what additional claims, if any, he wishes to 
pursue.  The RO should then take appropriate action to 
adjudicate these claims, if any.  In any event, no other 
issue is before the Board at this time.


FINDINGS OF FACT

1.  VA has fulfilled the duty to assist the veteran in the 
development of all facts pertinent to his claims.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

3.  The residuals of the veteran's service-connected fracture 
of C2 include pain and limitation of motion; the aggregate 
functional impairment does not exceed the level equal to that 
of severe limitation of motion of the cervical spine.

4.  The residuals of the service-connected compression 
fracture of T5-6 with kyphosis at T5-7 includes pain, 
limitation of motion and degenerative changes; the aggregate 
functional impairment does not exceed the level equal to that 
of severe limitation of motion of the thoracic spine with 
demonstrable deformity of a vertebral body.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the residuals of a fracture of the C2 vertebra have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§  3.321(b), 4.2, 4.3, 4.10, 4.40, 4.71a, Diagnostic 
Codes 5003, 5010, 5287, 5290, and 5295 (1998).  

2.  The criteria for an evaluation in excess of 20 percent 
for the residuals of a compression fracture of T5-6 with 
kyphosis at T5-7 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§  3.321(b), 4.2, 4.3, 4.10, 
4.40, 4.71a, Diagnostic Codes 5003, 5010, 5285, 5288, and 
5291 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the veteran's contentions and the U.S. Court of 
Appeals for Veterans Claims (Court) determination in 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992), the Board 
finds that the claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The issue of whether VA has met its 
duty to assist the veteran in the development of the claims, 
as mandated by 38 U.S.C.A. § 5107(a), will be discussed 
below.

It is essential in the evaluation of a disability that it be 
reviewed in relation to its history.  38 C.F.R. § 4.1 (1998).  
Notably, however, where entitlement to compensation has been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Accordingly, while the Board will review the 
service-connected disabilities in relation to its history, 
the Board will concentrate its efforts to determine the 
nature and extent of the current disability to determine the 
proper evaluation.


Background

Service medical records indicate that the veteran was diving 
from a 20-feet high cliff when he landed on his face and head 
in three feet of water, knocking out several teeth.

In a February 1983 VA orthopedic examination, the veteran 
stated that he could do no lifting, could not stand or sit 
for long, and suffered from back spasms.  In response to the 
veteran's complaints, the examiner stated, in pertinent part:

I have seen this man so many times and my 
overall reaction to him is that he has 
mostly a psychosomatic problem, so I 
wonder if I could get the most objective 
examination of him ? [sic]

Examination at that time revealed a history of a compression 
fracture at C2 with loss of motion and the residuals of a 
compression fracture at T5, T6, with kyphosis. 

In a May 1984 orthopedic evaluation, the examiner noted a 
history of multiple fractures in the thoracic spine and 
degenerative changes mid-cervical.  Regarding this 
disability, the examiner stated, in pertinent part:

There is no question in my mind that the 
type of injury the individual sustained 
specifically and particularly involving 
the thoracic spine in the form of 
compression fractures would lead to 
limitation of function capabilities and 
some discomfort.  However, there was such 
a gross discrepancy in the subjective 
complaints and objective findings that is 
it difficult to truly evaluate exactly 
how much impairment this individual does 
have.  There is a very  marked functional 
overlay connected with his complaints and 
they are completely inconsistent and out 
of proportion to what one would normally 
expect.

Outpatient treatment records obtained by the RO indicate 
sporadic treatment of the veteran's thoracic and cervical 
disability since his discharge from active service in 
February 1969.  In a March 1997 VA evaluation, the veteran 
noted that he was currently working part time.  At that time, 
the examiner noted that he did not have the records available 
for review.  The veteran complained of pain on a daily basis, 
primarily in the cervical region at the base of the cervical 
spine.  Numbness and tingling in the right shoulder and some 
aching sensations were noted.  Chronic pain in the mid-
thoracic area was also noted.  Pain in the neck and mid-
thoracic area was exacerbated with lifting, coughing and 
sneezing.  Neck stiffness in the morning was also noted.  The 
veteran's gait was normal except for occasional loss of 
balance.  He was currently being managed with anti-
inflammatories.  The use of a cervical collar or cane was not 
noted.  

X-ray studies showed a narrow neuroforamina with osteophytes.  
This occurred on the right at the level of C3-4 and on the 
right fourth nerve root.  The left neuroforamina at the level 
of C4-5 was also affected.  X-ray studies taken of the 
veteran's thoracic spine revealed a mild compression of T10 
and the T11 vertebral bodies associated with disc space 
narrowing and the formation of small hypertrophic marginal 
osteophytes.  The rest of the spine revealed numerous small 
hypertrophic degenerative osteophytes throughout.  Slight 
anterior wedging of several of the upper thoracic vertebral 
bodies was also noted.  No bony destruction was found and 
alignment was well maintained.

Physical evaluation of the veteran's back in March 1997 
revealed compression tenderness of the cervical spine as well 
as palpable tenderness in the lower cervical area and mid-
thoracic area.  No spasms were present.  Range of motion in 
the cervical spine showed 20 degrees of forward flexion 
limited by pain, 20 degrees of hyperextension limited by 
pain, lateral bending to 25 degrees in both directions, and 
rotation to 30 degrees in both directions, both limited by 
pain.  Deep tendon reflexes were equal in the upper 
extremities and sensation was intact.  No atrophy of the 
shoulder girdles was noted.  The diagnosis indicated cervical 
degenerative joint disease with osteophytic encroachment and 
neuroforamina at multiple joint levels with right upper 
extremity radiculopathy.  Degenerative joint disease of the 
thoracic spine, with a history of an old compression 
fracture, was also noted.

In a June 1997 rating determination, the veteran's service-
connected cervical spine disability was increased to 
30 percent disabling.  The veteran's thoracic spine 
disability was continued at 20 percent.  The veteran noted 
his continued dispute with this determination.  

In his September 1997 notice of disagreement, the veteran 
stated that his condition was far worse than reflected by the 
assigned evaluations for his neck and back injuries.  In his 
September 1997 substantive appeal, he stated that he is 
barely able to move his neck due to stiffness at all times.  
Constant pain in the back and neck, keeping him from daily 
activities, was noted.  At this time, the veteran noted 
treatment by a VA physician who said that he should be rated 
100 percent disabled from 1968.  He also noted that his pain 
was not stabilizing and was continuing to get worse.  In this 
regard, it must be noted that the RO appears to have obtained 
all pertinent records from VA facilities who have treated the 
veteran's service-connected disabilities, including the 
records of the physician noted by the veteran in September 
1997.  The Board is unable to locate a reference by this 
physician to an opinion regarding a 100 percent disability 
evaluation from 1968.  

In light of the veteran's contentions, the RO scheduled the 
veteran for a second VA evaluation to determine the nature 
and extent of the service-connected disabilities.  In an 
April 1998 communication to the VA Medical Center (VAMC), the 
RO requested the examiner to note weakened movement, excess 
fatigability or incoordination and, if feasible, express in 
terms of degree of additional range of motion, the loss due 
to weakened motion, excess fatigability or incoordination.  
The doctor was ask to indicate, if possible, limitation of 
motion due to pain on use, including flare-ups.  

At the VA evaluation of April 1998, it was indicated the 
veteran was doing some part-time work.  The examiner noted 
that he had the opportunity to review the veteran's claims 
folder and the questions posed by the RO.  The veteran 
reported that his neck pain was about equal to his upper back 
pain at that time.  His present orthopedic treatment involved 
careful activity, oral medication, and exercising.  His 
present comfort level allowed operating a car for 
approximately two hours or walking for about 20 minutes.  The 
veteran noted bothersome muscular pain in his neck.  His 
shoulders and upper extremities were normal.  His upper back 
was bothersome in the midline.  Some mid-back soreness was 
also noted.  His low back was normal.  His lower extremities 
were normal except for some tenderness in both buttock areas 
with prolonged walking.  Coughing increased his neck and 
upper back pain.  Sleeping was rather poor, partly bothered 
by orthopedic symptoms.  

Subjective symptoms regarding easy fatigue were noted.  The 
veteran stated that he had had no problems with weakness or 
poor coordination.  Difficulties with increased symptoms in 
his neck and upper back with increased activities, occurring 
on a daily basis, were noted.  These symptoms improved with 
medication and rest in about eight hours.  No surgery to his 
neck or upper back had been performed.  The veteran stated 
that all his health care was totally with the VA.  

Objective evaluation revealed that the veteran's muscle 
condition was average for his size and age.  No limping was 
found and the veteran was able to walk on his heels and toes.  
He could flex forward and reach to the tibia.  Percussion of 
the flexed spine was not bothersome.  Back motion allowed 
flexion to 50 degrees, extension to 20 degrees, and rotation 
to 20 degrees, bilaterally.  Lateral bending was from 20 to 
30 degrees.  Pain with movements in the upper back was noted.  
The alignment of the spine was normal.  The entire thoracic 
and lumbar spine was nontender at the time of the evaluation.  

Neck motion was rather limited, with rotation to 40 degrees, 
bilaterally.  Lateral bending was from 25 to 20 degrees, 
flexion was to 25 degrees, and extension was 10 degrees.  The 
neck was painful with these movements.  Vertical compression 
of the neck was not bothersome and sensation and intrinsic 
muscle functions were normal in both hands.  Mild muscle 
tenderness was noted.  X-ray studies noted in the previous VA 
evaluation were reviewed and cited.  

The veteran was diagnosed with chronic neck pain and chronic 
muscular strain superimposed on degenerative stiffness.  The 
cervical nerve roots were found to be probably normal.  Upper 
extremity symptoms associated with the neck were "very 
minimal."  The back pain was mostly found in the upper 
thoracic area.  The examiner reported that pain at the neck 
and upper back was probably significantly increased by 
chronic tension or depression.  A 15 percent decrease in the 
motions of the neck and upper back was noted to cover that 
portion of the symptoms cited by the veteran in the neck and 
upper back areas.  A problem with flare-ups of symptoms with 
activities, causing a 25 percent decrease in the motions of 
the neck and back, was also noted.  

The veteran's representative submitted written argument in 
September and October 1998.  The veteran submitted no other 
additional medical records. 

Analysis

The first question posed by this situation is whether VA has 
discharged its responsibilities in this matter in a fashion 
that would permit the Board to resolve this case on the 
merits.  VA has a duty to assist the veteran in developing 
facts pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.103 and 3.159 (1998).  
That duty includes obtaining medical records and medical 
examinations where indicated by the facts and circumstances 
of the individual case.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  "Full compliance with the [statutory duty to 
assist] also includes VA assistance in obtaining relevant 
records from private physicians when [the veteran] has 
provided concrete data as to time, place, and identity."  
Olson v. Principi, 480, 483 (1992).  However, while the duty 
to assist is neither optional nor discretionary (See 
Littke v. Derwinski, 1 Vet.App. 90, 92 (1991)), the duty is 
not always a one-way street; nor is it a "blind alley."  
Olson, 3 Vet.App. at 483.  "The VA's 'duty' is just what it 
states, a duty to assist, not a duty to prove a claim with 
the veteran only in a passive role."  Gobber v. Derwinski, 
2 Vet.App. 470, 472 (1992) (citations omitted).  

In this case, it has been contended that a physician has 
stated that the veteran should be evaluated as 100 percent 
disabled from 1968.  As noted within the April 1998 VA 
evaluation, the veteran receives all of his health care from 
the VA.  Based on a review of the medical evidence retrieved 
by the RO in the development of this claim, including 
outpatient treatment records from the VAMC, the Board finds 
no reference to a statement from any VA physician or health 
care provider that the veteran should have been rated 
100 percent disabled from 1968.  The RO obtained the 
outpatient treatment records from the VAMC in March 1997.  
There is no indication that the medical evidence cited by the 
veteran in September 1997 came into existence from March 1997 
to September 1997.  The medical evidence of record indicates 
only sporadic treatment of the service-connected disabilities 
and there is no indication in these records that would 
suggest that a VA doctor would be prompted to make such a 
statement.  On the other hand, there are actual notations by 
an examining physician exactly to the opposite effect, i.e. 
that the complaints of pain are grossly disproportionate to 
the history and objective evidence.  Consequently, the Board 
concludes that the alleged evidence cited by the veteran does 
not exits and there is, accordingly, no basis to remand the 
case to the RO for such evidence.          

As noted in Smith v. Derwinski, 2 Vet. App. 429, 432 (1992), 
the duty to assist is not unlimited in scope and requires 
from the VA only those actions which are reasonable under the 
circumstances involved.  Consequently, in light of the 
efforts of the RO and the VAMC, the Board finds that the VA 
has fulfilled the duty to assist pursuant to the mandate of 
38 U.S.C.A. § 5107(a).  Accordingly, the Board will proceed 
with the adjudication of the veteran's claims at this time.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The veteran's thoracic 
and cervical disabilities have been evaluated under 38 C.F.R. 
§ 4.71a (the schedule of ratings for musculoskeletal system) 
(1998).  Under Diagnostic Code 5010, arthritis, due to 
trauma, substantiated by X-ray findings, the condition is to 
be rated as degenerative arthritis.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, degenerative arthritis, established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  

The veteran is receiving the maximum evaluation for 
limitation of motion of the dorsal (thoracic) and cervical 
spine.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5290, the 
maximum possible evaluation for severe limitation of motion 
of the cervical spine is 30 percent.  Under Diagnostic 
Code 5291 (limitation of motion of the dorsal spine), severe 
limitation of motion warrants only a 10 percent evaluation.  
However, the RO has also awarded the veteran a 10 percent 
disability evaluation for a fracture of the vertebra, 
38 C.F.R. § 4.71a, Diagnostic Code 5285 (1998).  Under this 
code, a 100 percent disability evaluation is warranted when 
the veteran is bedridden, or requiring long leg braces.  A 
60 percent evaluation is warranted under Diagnostic Code 5285 
without cord involvement, but involving abnormal mobility and 
requiring a neck brace.  In this case, in both the VA 
evaluations of April 1998 and March 1997, neither evaluation 
noted the need for a neck brace and normal mobility was 
indicated.  Accordingly, a 60 percent evaluation under this 
diagnostic code is not warranted.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5285, in all other cases of vertebral 
fractures with limited motion or muscle spasms, an additional 
10 percent for demonstrable deformity of the vertebral body 
is warranted.  Accordingly, the RO has awarded the veteran a 
10 percent evaluation for severe limitation of motion of the 
dorsal (thoracic) spine, a 30 percent evaluation for severe 
limitation of motion of the cervical spine, and added an 
additional 10 percent for demonstrable deformity of the 
vertebral body.  Based on the current objective medical 
evidence of record, the RO is clearly basing this decision on 
a generous utilization of the "benefit of the doubt" 
doctrine.

The veteran's representative has contended that the veteran 
warrants a 40 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (lumbosacral strain).  The RO has 
evaluated the veteran's cervical spine disability under this 
diagnostic code.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, a 40 percent evaluation is warranted with severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing bending, loss of lateral 
motion with osteoarthritic changes or narrowing or 
irregularity of joint spaces, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is warranted with  muscle spasms on extreme forward bending 
with loss of lateral spine motion.

The Board has considered whether the veteran is entitled to a 
40 percent evaluation for his cervical spine disability under 
Diagnostic Code 5295.  However, based on the current medical 
evidence of record, including, but not limited to, the April 
1998 and March 1997 VA evaluations, the Board finds that the 
evidence does not support the conclusion that the cervical 
spine disability causes a listing of the whole spine to the 
opposite side, marked limitation of forward bending in the 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of the joint spaces, or 
abnormal mobility on forced motion.  In this regard, it must 
be noted that both VA evaluations have found the veteran's 
mobility to be essentially normal.  While the veteran has 
complaints of pain, there is no indication that these 
complaints of pain are substantiated to a degree that would 
meet the requirements of a 40 percent evaluation under 
Diagnostic Code 5295.  Based on the current evidence of 
record, the veteran would not qualify for a 20 percent rating 
under Diagnostic Code 5295.
  
In making this determination, the Board has considered the 
Court's determination in DeLuca v. Brown, 8 Vet. App. 202, 
205-6 (1995).  In DeLuca, the Court ordered an examination 
where the examiner was asked to determine whether the 
veteran's left shoulder exhibits weakened movement, excessive 
fatigability, or incoordination.  Id. at 207.  The RO, in its 
April 1998 communication to the VAMC, clearly considered the 
applicability of DeLuca when it asked the VA evaluator to 
take into consideration the veteran's complaints regarding 
weakened movement, excess fatigability, and weakened motion.  
The VA evaluation of April 1998 takes into consideration the 
veteran's complaints of pain.  Accordingly, the Board finds 
that the VA examination of April 1998 meets the requirements 
of the Court's determination in DeLuca.  Within this 
examination, the examiner notes the limitations of motion 
caused by the veteran's complaints of pain.  Based on these 
findings, the Board finds that the medical evidence of record 
does not support the conclusion that the veteran meets a 
40 percent evaluation under Diagnostic Code 5295.  It is 
important to note that without consideration of the veteran's 
subjective complaints, the current evaluations, based on the 
objective medical evidence of record, could not be supported.  
It is clear that the RO has taken into consideration the 
veteran's complaints of pain when it found the veteran's neck 
and mid-back disabilities to cause severe limitation of 
motion.  

The Board has considered whether the veteran should be 
allowed a separate evaluation under Diagnostic Code 5003.  
However, as stated within Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
In this case, the specific joint involved is the veteran's 
neck and mid-back.  Accordingly, these conditions are 
evaluated under Diagnostic Codes 5290 and 5291.  Thus, a 
separate evaluation under Diagnostic Code 5003 is not 
warranted.  See VAOPGCPREC 23-97 (O.P.G.C. Prec. 23-97).  See 
also, 38 C.F.R. § 4.14 (1998).  The Board has also considered 
whether the veteran would be entitled to an increased 
evaluation due to ankylosis of the cervical or dorsal spine, 
38 C.F.R. § 4.71a, Diagnostic Codes 5288 and 5290 (1998).  
However, as there is no evidence of ankylosis of either the 
dorsal or cervical spine, an evaluation under these codes is 
not warranted.

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1998) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the veteran's statements and the medical 
evidence cited above, the Board finds that the record does 
not raise the issue of entitlement under 38 C.F.R. § 
3.321(b)(1).  In light of the recent evaluations of the 
veteran's disabilities which the Board finds to be highly 
probative, there is no evidence which the Board may consider 
as credible and of significant probative weight to indicate 
that the service related disability impairs earning capacity 
by requiring frequent hospitalizations or because medication 
required for that disability interferes with employment.  In 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993), the Court held 
that the Board was required to consider extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) where the record 
contains evidence that the veteran's disability required 
frequent hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence of record.  If the veteran 
wishes to raise this issue, he must raise this issue 
specifically with the RO.  In any event, the issue is not 
before the Board at this time.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potential applicable 
provisions of all pertinent regulations, whether or not they 
have been raised by the veteran.  However, there is no 
regulation that provides a basis on which to assign an 
increased evaluation for the reasons discussed herein.

Lastly, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Entitlement to an increased evaluation for the residuals of a 
fracture of the C2 vertebra is denied.

Entitlement to an increased evaluation for the residuals of a 
compression fracture of T5-6 with kyphosis at T5-7 is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

